 CONSOLIDATED ALUMINUM CORPORATION345Consolidated Aluminum Corporation and AluminumWorkers International Union, Local No. 215.Case 26-CA-8269June 3, 1981DECISION AND ORDEROn December 4, 1980, Administrative LawJudge Claude R. Wolfe issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel and Respondent filed exceptions and sup-porting briefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, ConsolidatedAluminum Corporation, Jackson, Tennessee, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: Thiscase' was heard before me at Jackson, Tennessee, onJune 19, 1980,2 pursuant to charges timely filed andcomplaint duly issued. The complaint alleges a threat oflegal action for filing charges with the Board and athreat of reprisals for failure to confer with Respondentprior to filing grievances or unfair labor practicecharges, both in violation of Section 8(a)(1) of the Act.The General Counsel, on July 29, 1980, filed a motionto amend the complaint and reopen the record. Thereaf-ter, on August 21 and 25, respectively, Respondent andthe General Counsel entered into a stipulation of facts asto the new evidence to be considered, and waived thefiling of any amended charge, the introduction of anyother evidence, and reopening of the hearing.This case, originally consolidated with Case 26-CA-8284 for hearing,was severed therefrom by agreement of the parties. The formal docu-ments in Case 26-CA-8284 bound in this record are therefore irrelevantand to be ignored.a All dates are 1980 unless otherwise indicated.256 NLRB No. 53The General Counsel's motion to amend the complaintto allege violations of Section 8(a)(1), (3), and (4) by arefusal to pay Dalton Hawkins pursuant to contractualprovision for wages lost through his absence from workwhile appearing as a witness in this proceeding on June19, 1980, was granted and the stipulation of facts re-ceived in evidence on September 15, 1980. The GeneralCounsel's motion and Respondent's opposition theretohave been placed in the official exhibits file as Adminis-trative Law Judge's Exhibits I and 2, respectively.Upon the entire record,3including my observation ofthe witnesses' demeanor as they testified, and with dueregard for the arguments of the parties, I make the fol-lowing:FINDINGS AND CONCLUSIONSI. JURISDICTIONThe complaint alleges, Respondent admits, and I findthat Respondent meets both the Board's $50,000 directinflow and $50,000 direct outflow standards for the as-sertion of jurisdiction.II. LABOR ORGANIZATIONThe Union is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Threats by Mario BognannoThere is a collective-bargaining agreement betweenthe parties. Dalton Hawkins is the union president andJoel Benson is its vice president. Both are employees ofRespondent. At the time of the statements alleged in thecomplaint, there were grievances and a charge with theBoard pending with regard to an employee named King,who was subject to seizures, being required to return towork. This was the second charge filed by the Unionagainst Respondent. The first was dismissed and thesecond withdrawn.On January 17, Employee Relations SuperintendentRohret and Hawkins had finished discussing severalgrievances when Hawkins remarked, "Bognanno hasbitten off more than he can handle this time," and "I re-ceived my copy of the NLRB charge last Saturday and Iknow you people must have your copy and you haven'tsaid anything about it, we must really have a case thistime." Rohret responded, "Well, we never respond toanything unless we have all the facts and we're gatheringthe facts." Rohret reported this conversation to Industri-al Relations Manager Bognanno, and suggested that itsounded like Hawkins wanted to talk to him.At about 7:15 a.m. on January 18, Benson calledRohret and advised him that there was imminent dangerto King and other employees because King, who had re-turned to work that morning, was subject to seizures.a Certain errors in the record have been noted and corrected._ 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDBognanno came to Benson about 9 a.m.4and a conversa-tion ensued. Benson testified that Bognanno asked whatthe imminent danger stuff with King was all about,which Benson then explained. Bognanno, according toBenson, said the Company would check it out and getback to Benson, and then volunteered that the reasonRespondent had not mentioned the Board charges wasthat its legal staff was checking to see whether Respond-ent had any countercharges on Hawkins. Benson saysthat he replied that had nothing to do with him, towhich Bognanno said he had been told Benson was inthe driver's seat. Benson's claimed response was a denialthat he was in charge.Bognanno's version of this conversation is as follows.He told Benson that Rohret had told him there was somequestion as to why Respondent had not replied to theBoard charge. Bognanno explained Respondent's positionthat the charge was without merit, the matter would beresolved in the grievance procedure, the contract cov-ered the matter, and Respondent was wondering what itslegal recourse was. He asked Benson to deliver that mes-sage to Hawkins. Benson told him Hawkins was work-ing, and he left to look again for Hawkins. He deniessaying anything about Benson being in charge.After talking to Benson, Bognanno found Hawkins.Hawkins claims that Bognanno told him this was thesecond time charges had been filed against him; theymade him look bad; he was tired of Hawkins filingcharges; the next charge might be filed against Hawkins;and he was warning Hawkins to talk things over withhim before filing charges.Bognanno's version is that, after advising Hawkins ofthe Company's position on the King matter, the two dis-cussed conflicts Hawkins had with other employees onwork-related matters, and he told Hawkins he was will-ing to have off-the-record discussions with Hawkins ongrievances before taking formal positions. Bognannoavers he asked why Hawkins filed a charge on the Kingmatter when it was in the grievance procedure, receivedthe answer that it was on attorney's advice, and said nomore about it. Bognanno denies warning Hawkins.On January 22, Bognanno called Benson aside, askedwhat he had said to Benson on January 18, and, afterhearing Benson's version, said that the January 18 con-versation was off the record.ConclusionsConsidering that Benson and Hawkins were employeesof Respondent at the time they testified and thus notlikely to deliberately fabricate testimony adverse to theinterests of their employer who controlled their workfuture, and further considering that both gave detailedand believable testimony without any apparent embroi-dery or evasion, I credit their versions of their respectiveconversations with Bognanno, who did not appear to meto be testifying as freely and forthrightly as they, withthe exception that I believe it most likely and thereforecredit Bognanno that he and Hawkins first discussed theKing matter. I also note that Hawkins' January 17 corn-4 I credit Bognanno that he was looking for Hawkins when he foundBenson.ments to Rohret, reported to Bognanno, were not likelyto encourage a kindly feeling in Bognanno toward Haw-kins, and Bognanno's suggestion to Benson on January22 that their January 18 conversation be off-the-recordsuggests some misgivings on his part regarding the pru-dence of his remarks, as repeated back to him on requestby Benson, and a desire to conceal them from otherswhich tends to further corroborate Benson's version ofwhat Bognanno said on January 18.I conclude and find that Bognanno was irritated byHawkins' remarks to Rohret and the filing of twocharges against Respondent which he considered reflect-ed on him. This is a reasonably probable explanation forhis statement to Benson that Respondent was exploringthe possibility of charges against Hawkins and his warn-ing to Hawkins of possible charges if Hawkins did notdiscuss matters with him before filing charges. Thesestatements to Benson and Hawkins were reasonably cal-culated to interfere with, restrain, and coerce employeesin the exercise of their statutory right to file and presscharges with the Board and both statements thereforeviolated Section 8(a)(1) of the Act.5B. The Refusal To Give Witness Pay to DaltonHawkinsThe parties stipulated the facts are as follows:1. The following is a clause (art. 18(c)) in a currentcollective-bargaining agreement between Respondentand the Union:An employee who is called to Jury service orsubpoenaed as a witness in a court of law shall beexcused from work for the days on which he servesand he shall receive for each day of Jury service,on which he otherwise would have worked, the dif-ference between eight (8) times his straight-timebase hourly rate, exclusive of shift differential, andthe payment he receives for Jury service. The em-ployee will present proof of service and of the totalamount of money received therefrom. Employeescalled for Jury service or subpoenaed as a witnessin a court of law shall promptly notify the Person-nel Department of such call.2. On or about June 30, 1980, Dalton Hawkins, whotestified in this case pursuant to subpena, requested fromRespondent witness fees, pursuant to article 18(c), for ap-pearing in this proceeding.3. The request of Dalton Hawkins was in accord withprocedures required by article 18(c).4. The request of Dalton Hawkins was denied by Re-spondent.The General Counsel contends that the refusal to giveHawkins witness pay is the fruition of Bognanno's state-ments found hereinabove to be unlawful threats, and was(1) "designed to punish and discourage resort to Boardprocedures" in violation of Section 8(a)(1) and (4) of theAct, and (2) "punishment for Hawkins' union activities"in violation of Section 8(a)(1) and (3).I am persuaded the threats were directed at filing charges, not griev-ances. CONSOLIDATED ALUMINUM CORPORATION347Respondent answers that there is no showing of anydiscriminatory motive for not paying Hawkins, and that"a Board proceeding, or any other Federal or State ad-ministrative hearing," is not a "court of law" which ac-tuates the witness pay clause of the contract.I do not agree with the General Counsel that Bognan-no's unlawful threats are proof of unlawful motivation indenying Hawkins his regular pay for time lost while ap-pearing as a witness for the General Counsel and againstRespondent. Although Bognanno's statements betray anextremely hostile attitude toward Hawkins' conduct infiling charges, I am not persuaded that, without more, atenable inference can or must be drawn that Bognanno'shostility toward this activity ripened into an intent to de-prive Hawkins of pay because he testified adversely toRespondent and thence an actual discriminatory depriva-tion of the pay. In Electronic Research II,6 the Boardfound a violation of Section 8(a)(4) and (1) in the denialof a perfect attendance award to an employee who wasabsent from work in obedience to a Board subpena,while granting the same award to an employee appearingat the same Board hearing at the respondent's request.Nevertheless, the Board found no violation of the Act bythe respondent's failure to pay regular wages for timelost by employees who attended the hearing pursuant toBoard subpena, even though the respondent paid regularwages to the employees it caused to be present at thehearing on its behalf. It is apparent that the Board inElectronic Research II did not draw an inference of un-lawful discrimination or transferred motivation in thefailure to pay wages from the finding of unlawful dis-crimination in the denial of the perfect attendance award.The Board's general approach to the type of situationnow before me vis-a-vis pay by an employer for time lostwas stated in Electronic Research 11, 190 NLRB at 778, asfollows:The earlier unfair labor practice proceeding wasan adversary one in which each side subpenaed orcalled its own witnesses and compensated them fortheir time. In these circumstances to order Re-spondent to pay the employees for time lost fromwork in testifying against it is to require a litigant ineffect to subsidize its opponent. In our view, Sec-tion 8(a)(4) was never intended by Congress toimpose such burden upon respondent employer.Inasmuch as the parties stipulated that Hawkins testi-fied pursuant to subpena, I must conclude that Hawkinswas compensated by the General Counsel to the extentof the statutorily required amount. Whether or not he re-ceived additional compensation from the Union is not inthe record.The Board further explained its Electronic Research IIdecision in General Electric Company7as follows:The Board in reaching opposite results in the twodifferent situations presented in Electronic ResearchII was not drawing a distinction based on any inci-dental monetary or other disadvantage which might6 Electronic Research Co., 190 NLRB 778 (1971).7230 NLRB 683, 684-685 (1977)have resulted. Rather, it was distinguishing betweenthose situations where the employer's actions are di-rected at the employment relationship, as in the per-fect attendance award matter therein, and thosewhere they are note [sic], as in the witness fee situa-tion. In the latter instance, the obligation to paywitness fees is imposed by statute or fiat and not bythe employment relationship. Whether summonedby an employer, a union, an individual party, or theGeneral Counsel, the witnesses must be compensat-ed by "the party at whose instance the witnessesappear," and the minimum amount of such compen-sation is fixed, as here, by the agency under its ap-plicable rule....The facts in General Electric, with respect to the refus-al to pay regular wages to employee Borbely who ap-peared as a witness for the General Counsel pursuant toBoard subpena in an unfair labor practice proceedingwhere General Electric was the respondent, follow. Bor-bely received the statutory witness fee, but GeneralElectric refused to pay him the difference between thewitness fee and his regular wage for the day he wasabsent from work to attend the hearing. General Electricdid however pay its employee witness Bartko 11 hours'wages. With respect to Borbely it took the position hewas not entitled to payment of the difference under theterms of a provision of the collective-bargaining agree-ment in effect, which is quite similar to article 18(c) inthe instant case,8because his appearance at an adminis-trative hearing was not at a court proceeding.The Board, in its General Electric decision, found it un-necessary to pass on the contention that an administra-tive hearing is not a court proceeding, but dismissed thecomplaint, explaining its rationale as follows, in pertinentpart:..In short, no party stands as the guarantor forequal payment to all witnesses summoned by allparties to the proceeding. A fortiori, an employer, ashere,-or a union in a case not involving an em-ployer as a party-is not as a general propositionobligated to pay opposition witnesses anything inconnection with witness fees. Consequently, weconclude that an employer is not discriminatingwith respect to the employment relationship by notpaying an employee called as a witness against itthe difference between what such witness wouldhave earned had he worked and what the partycalling him as a witness is willing to pay. Nor dowe believe that the failure of the employer to payGeneral Electric's contract with the union read in pertinent part:Jury Duty1. When an hourly-paid employee is called for service as a juror,he will be paid the difference between the fee he receives for suchservice and the amount of straightime earnings lost by him by reasonof such service, up to a limit of 8 hours per day3. Similar makeup pay .will be granted to an employee wholoses time from work because of his appearance in court pursuant toproper subpoena .._ 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch difference to employees testifying against it isotherwise per se discriminatory .... As we havepreviously stated, to hold that an employer mustpay this difference would result in making employerliability dependent on what others are willing topay, something we are unwilling to do.On the other hand, the situation is quite differentwhere, apart from the matter of payment of witnessfees and/or the amount thereof, the witnesses calledby an opposing party are additionally denied thebenefit of a term or condition of employment withwhich witnesses called by the employer neverthe-less receive .... Clearly, in such a situation theemployer is penalizing those employees who aresummoned to testify by the other side concerning aterm and condition of their employment. Conse-quently, the prospect of being treated in such a dis-advantageous manner concerning their employmentrelationship makes employees reluctant to testifyagainst their employer, or for an opposing party,thereby obstructing the Board's processes irrespec-tive of proof of a discriminatory motive or unionanimus.True, in the witness fee situation the disparity infees created by one party paying its witnesses morethan another party is willing, or allowed, to com-pensate its own, does result in the monetary disad-vantage of the latter. But that is not the fault of thehigher paying party or within its immediate control.Nor is such a disparity due to actions aimed at theemployment relationship. Consequently, whateversimilarities superficially appear to exist between thetwo different situations, result, as we have found,from different obligations, considerations, and mo-tives, and hence in reality are unrelated in applica-tion and meaning.Thus, in sum, we find that there is nothing unlawfulin an employer using the wages of witnesses as themeasure of his compensating them for witness feeswhile not also paying employees called by other partiesthe difference between witness fees they receive fromsuch parties and what they would have been paid aswages for the time they testified, since the employer'sactions are not directed at the employment relation-ship. However, if an employer distinguishes betweenits employees in their employment relationship onthe basis of whether they were summoned as wit-nesses by it or by the opposition, it acts unlawfully.Accordingly, for all reasons discussed above, weconclude that the principle established by the Boardin Electronic Research HI with respect to the pay-ment of witness fees is dispositive of the issue in theinstant case. We therefore find Respondent has notviolated the Act and shall dismiss the complaintherein. [Emphasis supplied.]ConclusionsViewing the facts herein in the light of General Elec-tric and Electronic Research 11, I conclude that Respond-" Cf. Golden Arrow Dairy, 194 NLRB 474, 478-479 (1971), for an appli-cation of Electronic Research II to the payment of election observers.ent's refusal to pay Hawkins the difference between thefee received from the party at whose instance he ap-peared as a witness and the wages he would have re-ceived had he worked rather than testifying was not an"action aimed at the employment relationship." More-over, Respondent called no employee witnesses andHawkins was not "denied the benefit of a term or condi-tion of employment ...which witnesses called by theemployer nevertheless received."10Accordingly, I findthat the allegation that Dalton Hawkins was unlawfullyrefused payment for wages lost through his appearanceas a witness for the General Counsel before me must bedismissed. CONCLUSIONS OF LAW1. Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By threatening employees with reprisals for filingunfair labor practice charges without first consultingwith Respondent, Respondent has violated Section8(a)(l) of the Act.4. The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5. Respondent has not committed any other unfairlabor practices alleged in the amended complaint.Pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER'2The Respondent, Consolidated Aluminum Corpora-tion, Jackson, Tennessee, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Threatening employees with reprisals because theyfile unfair labor practice charges without prior consulta-tion with Respondent.Io Cf. Ledford Construction Company. Inc., 251 NLRB 1461 (1980), vio-lations of Sec. 8(a)(1), (3), and (4) found where employees were suspend-ed for I day because they testified on behalf of the union at a Boardhearing; Western Clinical Laboratory. Inc., 225 NLRB 725 (1976), Sec.8(3), (4), and (1) violated where employee witness, subpenaed by theGeneral Counsel at Board hearing, was forced to use accrued vacationtime when he wanted to take leave without pay; and the finding of8(a)(4) and (1) violations in Electronic Research Co., 187 NLRB 733(1971), and Electronic Research II consisting of the employer refusing aperfect attendance award to the General Counsel's witnesses while grant-ing such awards to its own employee witnesses.II Like the Board in General Electric, I find it unnecessary to pass onRespondent's contention that its refusal to pay Hawkins is valid underart 18(c) of the collective-bargaining agreement Whether or not Re-spondent's interpretation of art. 18(c) is valid is, in my view, an issue thatmight more appropriately be resolved through the contractual grievanceprocedure.12 In the event no exceptions are filed as provided by Sec. 102.46 ofRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.--- CONSOLIDATED ALUMINUM CORPORATION349(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Post at its Jackson, Tennessee, facility copies of theattached notice marked "Appendix."s3 Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.13 In the event this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(b) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten you with reprisals be-cause you file unfair labor practice charges withoutprior consultation with us.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.CONSOLIDATED ALUMINUM CORPORATION